Exhibit 10.02

THIRD AMENDMENT TO CREDIT AGREEMENT

Parties:

 

“CoBank”:

  

CoBank, ACB

5500 South Quebec Street

Greenwood Village, Colorado 80111

  

“Borrower”:

  

Pilgrim’s Pride Corporation

110 South Texas Street

Pittsburg, Texas 75686

  

“Syndication Parties”:

   Whose signatures appear below   

Execution Date: February 7, 2007

Recitals:

A. CoBank (in its capacity as the Administrative Agent (“Agent”), the
Syndication Parties signatory thereto, and Borrower have entered into that
certain 2006 Amended and Restated Credit Agreement (Convertible Revolving Loan
and Term Loan) dated as of September 21, 2006, that certain First Amendment to
Credit Agreement dated as of December 13, 2006, and that certain Second
Amendment to Credit Agreement dated as of January 4, 2007 (as so amended and as
amended, modified, or supplemented from time to time in the future, the “Credit
Agreement”) pursuant to which the Syndication Parties, and any entity which
becomes a Syndication Party on or after September 21, 2006, have extended
certain credit facilities to Borrower under the terms and conditions set forth
in the Credit Agreement.

B. Borrower has requested that the Agent and the Syndication Parties modify
certain provisions of the Credit Agreement, which the Agent and the Syndication
Parties are willing to do under the terms and conditions as set forth in this
Third Amendment to Credit Agreement (“Third Amendment”).

Agreement:

Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. The Credit Agreement is amended as of the
Effective Date as follows:

 



--------------------------------------------------------------------------------

1.1 The following new Sections are added to Article 1:

1.142 2007 Senior Subordinated Notes: means (a) Borrower’s existing 8 3/8%
Senior Subordinated Notes due 2017 in an aggregate amount equal to
$250,000,000.00; and (b) additional notes with substantially the same terms as
the 8 3/8% Senior Notes due 2017 issued by Borrower that may be issued after the
Closing Date.

1.143 2007 Senior Unsecured Notes: means (a) Borrower’s existing 7 5/8% Senior
Notes due 2015 in an aggregate amount equal to $400,000,000.00; and
(b) additional notes with substantially the same terms as the 7 5/8% Senior
Notes due 2015 issued by Borrower that may be issued after the Closing Date.

1.2 Section 2.9 is amended to read as follows:

2.9 Automatic Reduction of Aggregate Revolving Commitment. As of the Banking Day
coinciding with or immediately succeeding the one year anniversary of the
Closing Date, the Aggregate Revolving Commitment as in effect on such date shall
be automatically reduced by $295,000,000.00, and Borrower shall either,
(a) convert a portion of the Revolving Loan in accordance with Section 2.10
below, or (b) make such Mandatory Prepayment, if any, as may be required
pursuant to Section 5.6(e) hereof on account of such reduction. The
Administrative Agent shall revise Schedule 1 as necessary to reflect any
Individual Revolving Commitment change required by this Section.

1.3 Section 3.9 is amended to read as follows:

3.9 Increase of Aggregate Term Commitment. Borrower shall have the right to
increase the Aggregate Term Commitment from time to time prior to the expiration
of the Revolving Loan Availability Period, in an amount (each such increase a
“Term Commitment Increase”) which would bring the Aggregate Term Commitment to a
maximum of $750,000,000.00; provided that each of the following conditions has
been satisfied: (a) no Event of Default or Potential Default has occurred and is
continuing; (b) Borrower has submitted to the Administrative Agent a written
request for such Term Commitment Increase, specifying (i) the aggregate dollar
amount thereof, which shall be a minimum of $10,000,000.00 and in increments of
$5,000,000.00, (ii) the name of one or more financial institutions or Farm
Credit System Institutions (which, in any case, may be an existing Syndication
Party hereunder or an affiliate thereof) that has committed to provide funding
of the Term Commitment Increase pursuant to the terms of, and as a Syndication
Party under, this Agreement (each a “Funding Source”), (iii) the amount of the
Term Commitment Increase which each such Funding Source has committed to provide
(in each case the “Individual Term Commitment Increase Amount”), which must be a
minimum of $10,000,000.00 and in increments of $1,000,000.00 and the allocation
thereof between the Floating Rate Tranche and the Fixed Rate Tranche, and
(iv) the effective date of such Term Commitment Increase (“Term Commitment
Increase Date”); (c) each Funding Source has, unless it is at such time a
Syndication Party hereunder, executed an Adoption Agreement on or

 

2



--------------------------------------------------------------------------------

before, and effective as of, the Term Commitment Increase Date; (d) the
Administrative Agent has approved each Funding Source as a Syndication Party
hereunder (unless such Funding Source is already a Syndication Party or an
affiliate thereof), which approval shall not be unreasonably withheld; and
(e) Borrower has, if requested by such Funding Source(s), executed such
additional Term Note—Floating Rate Tranche and/or Term Note—Fixed Rate Tranche
payable to such Funding Source(s) and in such amounts, as the Administrative
Agent shall require to reflect the Term Commitment Increase as allocated between
the Floating Rate Term Commitment and the Fixed Rate Term Commitment. Upon the
satisfaction of each of the foregoing conditions, (v) (i) the Aggregate Term
Commitment shall be automatically increased by the amount of the Term Commitment
Increase, (ii) the Floating Rate Term Commitment shall be automatically
increased by the amount of the Term Commitment Increase allocated to the
Floating Rate Tranche, and (iii) the Fixed Rate Term Commitment shall be
automatically increased by the amount of the Term Commitment Increase allocated
to the Fixed Rate Tranche; (w) the Individual Term Pro Rata Share of each of the
Syndication Parties, including the Funding Source, shall be recalculated by the
Administrative Agent to reflect the amount of the Term Commitment Increase which
each such Funding Source has committed to provide, and the amount of the Term
Commitment Increase, in each case allocated between the Floating Rate Term
Commitment and the Fixed Rate Term Commitment as applicable; (x) the Funding
Source(s) shall not be allocated any portion of the existing Term Advances, but
shall fund an amount up to their respective Individual Term Commitment Increase
Amount on or before the expiration of the applicable Term Loan Availability
Period; and (y) the Administrative Agent shall revise Schedule 1 to reflect the
Term Commitment Increase, and its allocation between the Floating Rate Term
Commitment and the Fixed Rate Term Commitment.

1.4 Clause (c) of Section 11.5 is amended so that Section 11.5 reads as follows:

11.5 Liabilities of Others. Borrower shall not (nor shall it permit any of its
Subsidiaries to) assume, guarantee, become liable as a surety, endorse,
contingently agree to purchase, or otherwise be or become liable, directly or
indirectly (including, but not limited to, by means of a maintenance agreement,
or any other agreement designed to ensure any creditor against loss), for or on
account of the obligation of any Person (other than the Bank Debt), except
(a) by the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of the Borrower’s or any
Subsidiary’s business, (b) the guarantee of the obligations of Borrower’s wholly
owned Subsidiaries, (c) guarantees by any Subsidiary of the indebtedness of
Borrower under the Senior Unsecured Notes, the Senior Subordinated Notes, the
2007 Senior Subordinated Notes, the 2007 Senior Unsecured Notes, the Hancock
Loan and the Harris Loan; provided that each such Subsidiary also executes a
guaranty reasonably satisfactory in form and substance to the Administrative
Agent guaranteeing all of Borrower’s obligations under this Credit Agreement,
the Notes, and all other Loan Documents; and (d) without duplication of clauses
(b) or (c), guarantees made from time to time by Borrower and its Subsidiaries
in the ordinary course of their

 

3



--------------------------------------------------------------------------------

respective businesses; provided, however, that the aggregate amount of all
indebtedness guaranteed at any time under this clause (d) shall not exceed
$20,000,000 in the aggregate (which amount shall automatically increase to
$40,000,000.00 upon the date that Borrower acquires 100% of the Gold Kist
Stock).

1.5 Clause (q) of Section 11.8 is amended to change the referenced Standard &
Poor’s rating from BBB to BBB-, so that such clause reads as follows:

(q) Investments described in, or similar to those described in, the attached
Exhibit 11.8(q), so long as at the time of purchase such Investments (other than
those described in clauses (B) and (D) of Exhibit 11.8(q)) had a long-term
senior unsecured debt rating of not less than Baa3 by Moody’s Investors Service,
Inc. and not less than BBB- by Standard & Poor’s Ratings Group, a division of
McGraw Hill, Inc.;

1.6 Clauses (a), (d), (f), and (g) of Section 11.14 are amended so that
Section 11.14 reads as follows:

11.14 Principal Payments. Borrower shall not make any principal payments on any
subordinated or unsecured debt instruments or related documents unless and until
105 days have passed since the Maturity Date without a voluntary or involuntary
petition having been filed against Borrower under the federal bankruptcy laws
during that period, other than (a) scheduled payments of Senior Unsecured Notes,
the Senior Subordinated Notes, the 2007 Senior Subordinated Notes, and the 2007
Senior Unsecured Notes; (b) payments under debt instruments between and among
Borrower and its Subsidiaries; (c) prepayment, redemption or purchase of an
aggregate of up to $50,000,000.00 of the Senior Unsecured Notes and/or the
Senior Subordinated Notes, provided that Borrower demonstrates, on a pro forma
basis taking into account such prepayment, redemption or purchase, compliance
with the covenants set forth at Section 10.12 hereof; (d) redemption or
repurchase of Senior Unsecured Notes, and/or Senior Subordinated Notes, and/or
the 2007 Senior Subordinated Notes, and/or the 2007 Senior Unsecured Notes with
the proceeds of the issuance of any equity securities; (e) repayment of Senior
Unsecured Notes with the proceeds of the sale or other disposition of any
non-current assets which are not part of the Collateral in accordance with the
provisions and limitations of Section 5.6 hereof; (f) prepayment of the Senior
Unsecured Notes, and/or Senior Subordinated Notes, and/or the 2007 Senior
Subordinated Notes, and/or the 2007 Senior Unsecured Notes with the proceeds of
a refinancing thereof, provided that such refinancing does not require any
principal payments until a date which is five (5) years after the Closing Date;
(g) from and after the first date on which the Leverage Ratio is equal to or
less than 0.50, there shall be no restrictions on prepayment of existing Senior
Unsecured Notes, and/or Senior Subordinated Notes, and/or the 2007 Senior
Subordinated Notes, and/or the 2007 Senior Unsecured Notes provided that
Borrower demonstrates, on a pro forma basis taking into account such prepayment,
redemption or purchase, compliance with the covenants set forth at Section 10.12
hereof; (h) prepayments required on account of asset sales, change of control,
equity issuances, or similar events; (i) repayment of Foreign Subsidiary Debt;
(j) repayment of amounts owing pursuant to or in connection with the

 

4



--------------------------------------------------------------------------------

Grower Settlement Agreements existing as of the Effective Date in an aggregate
amount not to exceed $1,000,000.00; (k) repayment or refinancing of amounts due
in connection with the Debt permitted under Section 11.1(i) and (j);
(l) repayments of amounts owing in connection with any Permitted Capital Raising
Transaction, provided that any financing constituting Permitted Capital Raising
Transaction that has a maturity date of less than five years from the Closing
Date shall contain an automatic conversion or exchange, subject to the condition
of no event of default thereunder, of such financing into other financing
constituting Permitted Capital Raising Transaction; provided further that the
refinancing, exchanges or conversion of such other Permitted Capital Raising
Transaction shall not require principal payments until a date which is five
(5) years after the Closing Date; and (m) payments of up to $100,000,000.00 as
permitted by Section 11.1(g) hereof.

2. Conditions to Effectiveness of this Third Amendment. The effectiveness of
this Third Amendment is subject to satisfaction, in the Administrative Agent’s
sole discretion, of each of the following conditions precedent (the date on
which all such conditions precedent are so satisfied shall be the “Effective
Date”):

2.1 Delivery of Executed Loan Documents. Borrower shall have delivered to the
Administrative Agent, for the benefit of, and for delivery to, the
Administrative Agent and the Syndication Parties, the following document, duly
executed by Borrower:

A. This Third Amendment

2.2 Syndication Parties Execution. The Administrative Agent shall have received
copies of this Third Amendment executed by at least the Required Lenders.

2.3 Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of the Effective Date as though made on and as of such date.

2.4 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Third
Amendment.

2.5 Payment of Fees and Expenses. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds (a) all fees
presently due under the Credit Agreement (as amended by this Third Amendment);
and (b) all expenses owing as of the Effective Date pursuant to Section 15.1 of
the Credit Agreement.

 

5



--------------------------------------------------------------------------------

3. General Provisions.

3.1 No Other Modifications. The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.

3.2 Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of Borrower, Agent, and the Syndication Parties, and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all the Syndication Parties.

3.3 Definitions. Capitalized terms used, but not defined, in this Third
Amendment shall have the meaning set forth in the Credit Agreement.

3.4 Severability. Should any provision of this Third Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Third Amendment and all remaining provision of this
Third Amendment shall be fully enforceable.

3.5 Governing Law. To the extent not governed by federal law, this Third
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

3.6 Headings. The captions or headings in this Third Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Third Amendment.

3.7 Counterparts. This Third Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Third Amendment by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this Third Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Third Amendment.

[Signatures to follow on next page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed as of the Effective Date.

 

                    ADMINISTRATIVE AGENT:    CoBank, ACB    By:    /s/ Michael
Taisignani    Name:    Michael Taisignani    Title:    Vice President
                    BORROWER:    Pilgrim’s Pride Corporation    By:    /s/
Richard A. Cogdill    Name:    Richard A. Cogdill    Title:    Exe. VP, CFO, Sec
& Treas.                     SYNDICATION PARTIES:    CoBank, ACB    By:    /s/
Michael Taisignani    Name:    Michael Taisignani    Title:    Vice President   
Agriland, FCS    By:    /s/ Roger Brist    Name:    Roger Brist    Title:   
Chief Executive Officer    Deere Credit, Inc.    By:    /s/ Raymond L. Murphey
   Name:    Raymond L. Murphey    Title:    Senior Account Credit Manager

 

7



--------------------------------------------------------------------------------

Bank of the West

By:

  /s/ Lee Rosin

Name:

  Lee Rosin

Title:

  Regional Vice President John Hancock Life Insurance Company

By:

    

Name:

  Kenneth L. Warlick

Title:

  Managing Director The Variable Annuity Life Insurance Company

By:

    

Name:

  Lochlan O. McNew

Title:

  Managing Director

The United States Life Insurance Company

in the City of New York

By:

    

Name:

  Lochlan O. McNew

Title:

  Managing Director Merit Life Insurance Co.

By:

    

Name:

  Lochlan O. McNew

Title:

  Managing Director

 

8



--------------------------------------------------------------------------------

American General Assurance Company

By:

    

Name:

  Lochlan O. McNew

Title:

  Managing Director AIG International Group, Inc.

By:

    

Name:

  Lochlan O. McNew

Title:

  Managing Director AIG Annuity Insurance Company

By:

    

Name:

  Lochlan O. McNew

Title:

  Managing Director Transamerica Life Insurance Company

By:

  /s/ Stephen Noonan

Name:

  Stephen Noonan

Title:

  Vice President The CIT Group/Business Credit, Inc.

By:

  /s/Mike Ryno

Name:

  Mike Ryno

Title:

  Vice President Metropolitan Life Insurance Company

By:

  /s/ Steven D. Craig

Name:

  Steven D. Craig

Title:

  Director

 

9



--------------------------------------------------------------------------------

Cooperatieve Centrale Raiffeisen-

Boerenleenbank B.A., “Rabobank-

Nederland” New York Branch

By:

  /s/ Michalene Donegan

Name:

  Michalene Donegan

Title:

  Executive Director

By:

  /s/ Rebecca O. Morrow

Name:

  Rebecca O. Morrow

Title:

  Executive Director Farm Credit Services of America, PCA

By:

  /s/ Bruce Rouse

Name:

  Bruce Rouse

Title:

  Vice President

 

10